DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.

Status of Claims
Applicant's amendments filed on 6 December 2021 have been entered.  Claims 7 and 10 have been amended.  No claims have been canceled.  No claims have been added.  Claims 7-12 are still pending in this application, with claim 7 being independent.

Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that “the operation object is displayed so that it fits inside the operation space. Therefore, with the presently claimed invention, the operation space of a particular apparatus can be controlled based on the position information and the operation space information of other apparatuses even if the position coordinate methods employed by the various apparatuses are different. Further, with presently claimed invention, convenience is further improved by rearranging the operation object to be inside the operation space when controlling the operation space. On the other hand, Toyoji is based on the premise that the position coordinate method of a particular device and that of other devices are the same (see, for example, Fig. 11 and para. [0069]). In addition, Toyoji does not disclose or suggest that an operation object is rearranged to be inside the operation space when controlling the operation space. Further, in Toyoji, since the "operation object” is a parameter that determines the "operation space”, there are restrictions on reduction and deformation in the adjustment of the operation space. On the other hand, with the presently claimed invention, there is no such restrictions in the adjustment of the operation space”. 
Examiner notes that Applicant appears to be generally arguing differences between the application and the reference but fails to claim these differences as argued. As such, it is unclear exactly which limitations Applicant is arguing about. Examiner finds the cited reference to indeed read on each and every limitation, as claimed, as is outlined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoji (JP2012-108577: translation attached).
Regarding claim 7, Toyoji discloses a display apparatus comprising: a display configured to display an operation object and an image as a mixed reality object (Fig. 15; Paragraphs [0001]-[0003]: a three-dimensional user interface (hereinafter referred to as 3D-UI) mainly for direct manual operation when using a head-mounted display (hereinafter referred to as HMD), and in particular, a plurality of HMD-mounted displays. It relates to an appropriate adjustment of the 3D-UI operation space in the interference situation of the 3D-UI operation space due to the proximity of the user…3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraphs [0010]-[0016]: the 3D-UI operation space coordination device of the present invention is a 3D-UI operation space coordination device that adjusts an operation space for direct operation of 3D-UI in a composite reality… According to the 3D-UI operation space coordination device of the present invention, by grasping the operation space of the own device and the operation space of another device in augmented reality, the 3D-UI operation space by the proximity of a plurality of users wearing the HMD can be obtained. It is possible to prevent a hand collision accident with another person caused by duplication…3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched); a communication interface configured to communicate with another apparatus (Paragraph [0007]: the direct operation uses the actual space in front of the user as the operation space, unlike the buttons of the mobile phone and the touch panel of the smartphone. There are quite a lot of people who use mobile phones and smartphones on the commuter train; Paragraph [0018]: communication unit 104 transmits / receives information such as a device ID and a relative angle with another adjacent device; Paragraph [0099]: device is further provided with a communication unit for communicating with other devices, and the other device detection unit 102 mounted on each device measures the position of each device itself and exchanges it via the communication unit to change the relative position. It may be calculated); and a controller (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap); wherein the controller is configured to control an operating space including a gesture space in which a gesture operation of a user of the display apparatus may be performed (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched), the head-mounted display comprising: an image projection unit that projects an image (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0016]: operation space 30 is a prism that is upright with respect to the ground, but for the sake of simplicity, the two-dimensional rectangular region having a cross section parallel to the ground of this prism will be referred to as an operation space. conduct. The operation space 30 is not limited to a two-dimensional rectangular area parallel to the ground. For example, the operation space 30 may be a polygon of pentagons or more, a circle, a three-dimensional polyhedron, or a sphere. The HMD housing 20 is an HMD having a built-in 3D-UI operation space coordination device. The 3D virtual object 31 is an image of the 3D virtual object of the 3D-UI viewed by the user wearing the HMD. The actual 3D virtual object is visible only to the user wearing the HMD. The user 32 is a user who wears an HMD having a built-in 3D-UI operation space coordination device); a lens that superimposes the image projected from the image projection unit on a nearby space and  3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0018]: The image superimposition display unit 110 superimposes and displays the graphics generated by the graphics generation unit on the captured image of the real space), wherein the display is configured to display the image and the operating space as the mixed reality object (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0016]: operation space 30 is a prism that is upright with respect to the ground, but for the sake of simplicity, the two-dimensional rectangular region having a cross section parallel to the ground of this prism will be referred to as an operation space. conduct. The operation space 30 is not limited to a two-dimensional rectangular area parallel to the ground. For example, the operation space 30 may be a polygon of pentagons or more, a circle, a three-dimensional polyhedron, or a sphere. The HMD housing 20 is an HMD having a built-in 3D-UI operation space coordination device. The 3D virtual object 31 is an image of the 3D virtual object of the 3D-UI viewed by the user wearing the HMD. The actual 3D virtual object is visible only to the user wearing the HMD. The user 32 is a user who wears an HMD having a built-in 3D-UI operation space coordination device), wherein the communication interface is configured to communicate the another apparatus to acquire a position information of the display apparatus (Paragraph [0018]: device information notification unit 111 is for indicating the ID and position of the own device; Paragraph [0026]: relative position calculation unit 103 calculates the relative position of all other devices centered on the own device based on the markers of the other device detected from the image acquired from the photographing unit 101, and the other device information management unit together with the device ID of the other device; Paragraphs [0099]-[0100]: the case where the relative position of the other device with respect to the own device is calculated by measuring the position of the other device by the other device detection unit 102 mounted on the own device has been described, but 3D-UI operation space coordination has been described. The device is further equipped with a communication unit for communicating with other devices, and the other device detection unit 102 mounted on each device measures the position of each device itself, exchanges it via the communication unit, and determines the relative position. It may be calculated… the relative angle of the other device with respect to the own device has been described in the case where the other device detection unit 102 mounted on the other device calculates the direction of the own device with respect to the other device to calculate the relative angle. 3. The 3D-UI operation space coordination device is further provided with a communication unit for communicating with other devices, and the other device detection unit 102 mounted on each device measures the direction of each device itself, and uses the communication unit. It may be exchanged through the device to calculate the relative angle), wherein the communication interface is configured to acquire information for a position and an operating space of the another apparatus, the operating space of the another apparatus including a gesture space in which a gesture operation of a user of the display apparatus may be performed (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0016]: operation space 30 is a prism that is upright with respect to the ground, but for the sake of simplicity, the two-dimensional rectangular region having a cross section parallel to the ground of this prism will be referred to as an operation space. conduct. The operation space 30 is not limited to a two-dimensional rectangular area parallel to the ground. For example, the operation space 30 may be a polygon of pentagons or more, a circle, a three-dimensional polyhedron, or a sphere. The HMD housing 20 is an HMD having a built-in 3D-UI operation space coordination device. The 3D virtual object 31 is an image of the 3D virtual object of the 3D-UI viewed by the user wearing the HMD. The actual 3D virtual object is visible only to the user wearing the HMD. The user 32 is a user who wears an HMD having a built-in 3D-UI operation space coordination device; Paragraph [0018]: other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located…relative position calculation unit 103 obtains the relative coordinates of the other device in the two-dimensional coordinate system centered on the own device from the direction and distance of the other device obtained by the other device detection unit 102; Paragraph [0099]: device is further provided with a communication unit for communicating with other devices, and the other device detection unit 102 mounted on each device measures the position of each device itself and exchanges it via the communication unit to change the relative position. It may be calculated), wherein the controller is configured to determine whether the operating space of the display apparatus overlaps with the operating space of the another apparatus based on information for the position information and the operating space of both the display apparatus and the another apparatus (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0016]: operation space 30 is a prism that is upright with respect to the ground, but for the sake of simplicity, the two-dimensional rectangular region having a cross section parallel to the ground of this prism will be referred to as an operation space. conduct. The operation space 30 is not limited to a two-dimensional rectangular area parallel to the ground. For example, the operation space 30 may be a polygon of pentagons or more, a circle, a three-dimensional polyhedron, or a sphere. The HMD housing 20 is an HMD having a built-in 3D-UI operation space coordination device. The 3D virtual object 31 is an image of the 3D virtual object of the 3D-UI viewed by the user wearing the HMD. The actual 3D virtual object is visible only to the user wearing the HMD. The user 32 is a user who wears an HMD having a built-in 3D-UI operation space coordination device; Paragraph [0018]: other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located…relative position calculation unit 103 obtains the relative coordinates of the other device in the two-dimensional coordinate system centered on the own device from the direction and distance of the other device obtained by the other device detection unit 102), and wherein the controller is configured to control the operating space of the display apparatus to not overlap the operating space of the another apparatus, if the operating space of the display apparatus overlaps with the operating space of the another apparatus (Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0016]: operation space 30 is a prism that is upright with respect to the ground, but for the sake of simplicity, the two-dimensional rectangular region having a cross section parallel to the ground of this prism will be referred to as an operation space. conduct. The operation space 30 is not limited to a two-dimensional rectangular area parallel to the ground. For example, the operation space 30 may be a polygon of pentagons or more, a circle, a three-dimensional polyhedron, or a sphere. The HMD housing 20 is an HMD having a built-in 3D-UI operation space coordination device. The 3D virtual object 31 is an image of the 3D virtual object of the 3D-UI viewed by the user wearing the HMD. The actual 3D virtual object is visible only to the user wearing the HMD. The user 32 is a user who wears an HMD having a built-in 3D-UI operation space coordination device; Paragraph [0018]: other device detection unit 102 analyzes the image of the photographing unit 101 to obtain the direction and distance in which the adjacent other device is located…relative position calculation unit 103 obtains the relative coordinates of the other device in the two-dimensional coordinate system centered on the own device from the direction and distance of the other device obtained by the other device detection unit 102), and control to display the operation object inside the operating space (Fig. 15; Paragraph [0003]: 3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0016]: operation space 30 is a prism that is upright with respect to the ground, but for the sake of simplicity, the two-dimensional rectangular region having a cross section parallel to the ground of this prism will be referred to as an operation space. conduct. The operation space 30 is not limited to a two-dimensional rectangular area parallel to the ground. For example, the operation space 30 may be a polygon of pentagons or more, a circle, a three-dimensional polyhedron, or a sphere. The HMD housing 20 is an HMD having a built-in 3D-UI operation space coordination device. The 3D virtual object 31 is an image of the 3D virtual object of the 3D-UI viewed by the user wearing the HMD. The actual 3D virtual object is visible only to the user wearing the HMD. The user 32 is a user who wears an HMD having a built-in 3D-UI operation space coordination device).
Regarding claim 8, Toyoji discloses the display apparatus according to claim 7, wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, the controller is configured to calculate a change of the operation space of the display apparatus which does not overlap the operating space of the another apparatus, and wherein the controller is configured to control the operation space of the display apparatus based on the calculated change (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0097]: the relative position of the other device with respect to the own device calculated based on the information from the sensor, the relative angle of the other device acquired by communication from the other device, and the physical information of the other device can be grasped, and the 3D- Since the UI operation spaces are adjusted so as not to overlap, it is possible to prevent a hand collision accident with another person caused by the overlap of the 3D-UI operation spaces due to the proximity of a plurality of users wearing the HMD).
Regarding claim 9, Toyoji discloses the display apparatus according to claim 8, wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, the controller is configured to control the operating space of the display apparatus through at least one of position movement, size reduction, and shape change of the operating  relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap).
Regarding claim 10, Toyoji discloses the display apparatus according to claim 9, wherein the controller is configured to generate the operation object to perform an operation of selection, display initiation, or display termination of a display image, wherein the display is configured to display the operation object as the mixed reality object, wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus and the controller controls the operating space of the display apparatus, the controller is configured to control the operation object, and wherein the controller is configured to control the display to display the operation object in the operating space (Fig. 11; Paragraphs [0001]-[0003]: a three-dimensional user interface (hereinafter referred to as 3D-UI) mainly for direct manual operation when using a head-mounted display (hereinafter referred to as HMD), and in particular, a plurality of HMD-mounted displays. It relates to an appropriate adjustment of the 3D-UI operation space in the interference situation of the 3D-UI operation space due to the proximity of the user…3D-UI is a method of user interface in augmented reality, and means direct manual operation of a 3D virtual object by 3D stereoscopic viewing. The 3D virtual object can be operated with gestures as if it were being grasped or touched; Paragraph [0069]: FIG. 11, 92 is the operation space after adjustment of the own device, and P is the central position of the operation space of the own device when the operation space is not adjusted, that is, when the operation space is displayed in the maximum size. Is. Reference numeral 93 is the adjusted operating space of the other device, and Q is the central position of the operating space of the other device when the operating space is not adjusted, that is, when the operating space is displayed in the maximum size. The coordinates (x3, y1) are the right front corners of the operation space after the adjustment of the own device, and are changed from x1 when the x-coordinate is not adjusted to x3 which is reduced. The coordinates (x2, y1) are the left front corners of the operation space when the own device is not adjusted, and do not change at all before and after the adjustment of the operation space. The coordinate (x3, y1) after adjustment can be obtained by subtracting a certain value from x1 to be adjusted to obtain a temporary x3, determining duplication, and repeating the process of reducing the temporary x3 value until there is no duplication).
Regarding claim 11, Toyoji discloses the display apparatus according to claim 8, wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, the controller is configured to control the operating space of the display apparatus through a combination of at least two of position movement, size reduction, and shape change of the operating space of the display apparatus (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0050]: Also, from a practical point of view, if the operation space is too close, the operation space becomes too small and it becomes difficult to operate, so it is better to interrupt the operation of the 3D-UI. R2 is an arc that defines a boundary line that ignores the marker even if the marker enters a region farther than the radius of R2. The reason for ignoring the area farther than R2 is that it is clear that the operation spaces of the own device and other devices do not overlap, and wasteful processing is reduced. 80A is the area covered by the marker camera set 202A, 80B is the area covered by the marker camera set 202B, 80C is the area covered by the marker camera set 202C, 80D is the area covered by the marker camera set 202D, and 80E is the area covered by the marker camera set 202D. This is the area covered by the marker camera set 202E).
Regarding claim 12, Toyoji discloses the display apparatus according to claim 8, wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, the controller is configured to control the operating space of the display apparatus through a combination of position movement, size reduction, and shape change of the operating space of the display apparatus (Paragraphs [0010]-[0011]: relative position of the other 3D-UI operation space coordination device, which is another device, with respect to the own device and the relative angle of the other device, the 3D of the own device is not overlapped with the operation space of the 3D-UI of the other device. -It has an operation space adjustment unit that adjusts the operation space of the UI. With this configuration, the 3D-UI operation space of the own device can be adjusted so that the operation space of the own device and the 3D-UI operation space of the other device do not overlap; Paragraph [0050]: Also, from a practical point of view, if the operation space is too close, the operation space becomes too small and it becomes difficult to operate, so it is better to interrupt the operation of the 3D-UI. R2 is an arc that defines a boundary line that ignores the marker even if the marker enters a region farther than the radius of R2. The reason for ignoring the area farther than R2 is that it is clear that the operation spaces of the own device and other devices do not overlap, and wasteful processing is reduced. 80A is the area covered by the marker camera set 202A, 80B is the area covered by the marker camera set 202B, 80C is the area covered by the marker camera set 202C, 80D is the area covered by the marker camera set 202D, and 80E is the area covered by the marker camera set 202D. This is the area covered by the marker camera set 202E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613